Citation Nr: 1108081	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Togus, Maine.  In a letter dated approximately one-and-a-half weeks later, the RO in Detroit, Michigan informed the Veteran of that decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Detroit RO.]  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a gastrointestinal disorder as a result of medication (specifically Motrin) that he took for his service-connected bilateral patellofemoral pain syndrome.  In this regard, the Board notes that service connection is currently in effect for patellofemoral pain syndrome of the right knee (10%, from July 31, 2007) and for patellofemoral pain syndrome of the left knee (10%, from July 31, 2007).  

Service treatment records (STRs) reflect that the Veteran was prescribed Motrin for his knee pain.  Additionally, in May 1988, he was treated for viral gastroenteritis.  

Post-service medical records reflect the Veteran's complaints of stomach cramps (and pain), gas, and bloating and of reflux.  Pertinent diagnoses include gastritis, gastroesophageal reflux disease, and gastroenteritis.  These reports also illustrate that, since 1997, the Veteran has been taking various over-the-counter and prescription, including Alka Selzer, Zantac, Prilosec, and Prevacid, for his gastrointestinal problems.  

In March 2008, the Veteran underwent a VA examination.  Following a review of the claims folder, an interview with the Veteran, and an appropriate physical examination, the examiner diagnosed recurrent chronic gastritis by history.  The examiner then opined that this disability is not likely related to Motrin or to the Veteran's active military service.  

Unfortunately, however, the March 2008 VA examiner did not provide rationale for his opinions.  First, the examiner acknowledged that the Veteran had reported taking Motrin for his knee pain only during service.  The examiner did not, however, actually state that the Veteran's taking of Motrin only during his active duty was simply too insignificant an amount of such medicine to cause the subsequent development of a gastrointestinal disorder.  Further, although the examiner stated that the Veteran's gastritis was not likely related to the Motrin that he took in service, the examiner did not address the question of whether this medication aggravated the Veteran's gastrointestinal problems.  See 38 C.F.R. § 3.310.  Moreover, the examiner concluded that the Veteran's gastritis was not related to his active duty but, in reaching this conclusion, did not address the Veteran's in-service treatment for viral gastroenteritis in May 1988.  

Accordingly, the Board finds that a remand of the Veteran's claim is necessary to correct these evidentiary deficiencies.  In particular, on remand, the Veteran should be accorded an appropriate VA examination to determine, to the extent possible, whether any chronic gastrointestinal disorder that he may have is associated in any way to his active duty or to the medicine that he took for his service-connected bilateral patellofemoral pain syndrome.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  

Further review of the claims folder indicates that, in September 2007, the RO furnished to the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter with regard to the issue on appeal.  Significantly, however, while the correspondence informed the Veteran of the information and evidence necessary to substantiate the direct service connection aspect of his claim, the document did not notify him of the information and evidence need to support the secondary service connection aspect of this issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, on remand, the Veteran should be issued a corrective VCAA notification letter.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notification letter with regard to the issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability.  The Board is particularly concerned that the notice letter furnished to the Veteran include a discussion of the evidence and information necessary to substantiate his service connection claim on both direct and secondary bases.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic gastrointestinal disorder that he may have.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

If a chronic gastrointestinal disorder is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including the in-service episode of treatment for viral gastroenteritis in May 1988).  

If the Veteran is found to have a chronic gastrointestinal disorder that did not originate in, and is not otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral patellofemoral pain syndrome-including the Motrin that the Veteran has taken for his bilateral knee pain.  [If the Veteran is found to have a chronic gastrointestinal disorder that is aggravated by his service-connected bilateral patellofemoral pain syndrome, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale should be given for all opinions expressed.  

3.  Following completion of the above, re-adjudicate the issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


